Per Curiam.
The petitioner has presented to this court his petition for a writ of certiorari directed to the county court of Ward county, wherein it is sought to have this court review the action of said county court in refusing to grant a change of venue to the county court of Cass county in a certain action there pending, entitled “F. B. Lambert, plaintiff, v. F. Howard Squire, defendant,” wherein, among other proceedings had, a demand for change of venue was made by this petitioner and denied by said court. The writ will not be issued; it being apparent that plaintiff had an adequate remedy by appeal, as has been determined in Robertson Lumber Co. v. Jones, 13 N. D. 112, 99 N. W. 1082, wherein it was held that an order, granting a change of venue in a civil action involves the merits, and is appealable; hence under § 7810, Rev. Codes 1905, certiorari will not lie. Other reasons also appear as to why the petition should be denied, but as this one ground of denial is conclusive it is unnecessary to discuss the others. The petition is therefore denied.
Note. — Eor authorities upon the rule that remedy by appeal precludes resort to certiorari, see note in 103 Am. St. Rep. Ill, and for the exceptions to this rule, see note in 50 L.R.A. 787.